


109 HR 5492 IH: National Constitution Center

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5492
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Brady of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To amend the Constitution Heritage Act of 1988 to provide
		  for the operation of the National Constitution Center.
	
	
		1.Short titleThis Act may be cited as the
			 National Constitution Center
			 Operations Act.
		2.Name
			 clarificationSection 3(a) of
			 the Constitution Heritage Act of 1988 (16 U.S.C. 407bb(a)) is amended by
			 striking (hereafter in this Act referred to as the
			 Center) and inserting (hereafter in this Act
			 referred to as the NCC).
		3.Operation of the
			 National Constitution CenterSection 4 of the Constitution Heritage Act
			 of 1988 (16 U.S.C. 407cc) is amended by adding at the end the following:
			
				(c)Operation of the
				NCC
					(1)In
				generalA cooperative
				agreement entered into under subsection (b) shall—
						(A)authorize the NCC to—
							(i)operate the NCC;
							(ii)provide to visitors to the NCC any
				activities and services relating to and consistent with any functions of the
				NCC under section 3(b);
							(iii)carry out activities that are appropriate
				for the operation of the NCC, including charging fees, conducting events, and
				selling and marketing merchandise, tickets for activities of the NCC, and food
				to visitors to the NCC; and
							(iv)negotiate and enter into any agreements,
				leases, contracts, or other arrangements with any person, firm, association,
				organization, corporation, or governmental entity (including the Federal
				Government and any State and local governments) that are appropriate for
				carrying out activities at the NCC or that are normally associated with the
				operation of a facility like the NCC, including an agreement, contract, or
				other arrangement for janitorial service, building maintenance, food service,
				information technology maintenance, or the operation of a museum store;
							(B)provide that any revenues from facilities
				and services of the NCC shall be made available to the NCC, without further
				appropriation, to offset the expenses of operating the NCC;
						(C)authorize the NCC to occupy the site and
				any structures provided under subsection (a)—
							(i)for a term specified in the cooperative
				agreement not to exceed 30 years; and
							(ii)in accordance with any terms and conditions
				of the cooperative agreement;
							(D)(i)provide that the NCC shall maintain, during
				the term of the cooperative agreement and at the expense of the NCC, insurance
				on the NCC covering such risks, in such amounts, and including such terms and
				conditions as the Secretary determines to be appropriate; and
							(ii)provide that any repairs or reconstruction
				carried out using payments made to the NCC under an insurance policy maintained
				under clause (i) shall be subject to the approval of the Secretary;
							(E)provide that the NCC shall maintain the
				status as an organization described in section 501(c)(3) of the Internal
				Revenue Code of 1986 that is exempt from taxation under section 501(a) of the
				Code;
						(F)provide that the NCC shall make available
				to the Secretary and the Comptroller General of the United States all books,
				documents, papers, and records of the NCC that are necessary for an
				audit;
						(G)provide that the NCC shall submit to the
				Secretary or Congress an annual report that—
							(i)describes the activities of the NCC during
				the preceding fiscal year;
							(ii)compares the goals and objectives of the
				NCC to the actual accomplishments of the NCC during the preceding fiscal year;
				and
							(iii)includes a plan for the NCC for the
				subsequent fiscal year; and
							(H)include any other terms and conditions that
				the Secretary determines to be appropriate.
						(2)Termination of
				agreementThe Secretary may
				terminate the cooperative agreement entered into under paragraph (1) if the
				Secretary determines that termination is in the best interest of the
				public.
					(3)Effect on
				existing agreementThe
				agreement between the National Park Service and the NCC numbered
				CA–4450–99–9018 shall remain in effect until the date on which—
						(A)the agreement is terminated in accordance
				with the terms of the agreement; or
						(B)a cooperative agreement is entered into
				under paragraph (1).
						(4)Administration
				of Independence National Historical ParkNothing in this subsection affects the
				authority of the Secretary to enter into a contract or other agreement with any
				organization or entity that provides for the administration of Independence
				National Historical Park so long as the agreement does not conflict with the
				cooperative agreement entered into under paragraph (1).
					(5)Exemption from
				applicable lawAn agreement,
				lease, contract, or other arrangement entered into under paragraph (1) shall
				not be subject to section 3(k) of Public Law 91–383 (16 U.S.C. 1a–2(k)),
				section 321 of the Act of June 30, 1939 (40 U.S.C. 303(b)), or section 403 of
				the National Parks Omnibus Management Act of 1998 (16 U.S.C.
				5952).
					.
		4.Conforming
			 amendments
			(a)Section 3 of the Constitution Heritage Act
			 of 1988 (16 U.S.C. 407bb) is amended—
				(1)in the second sentence of subsection (a),
			 by striking Center and inserting NCC; and
				(2)in subsection (b)—
					(A)in the subsection heading, by striking
			 Center and inserting
			 NCC;
					(B)in the matter before paragraph (1), by
			 striking Center and inserting NCC; and
					(C)in paragraph (3), by striking
			 Center's and inserting NCC's.
					(b)Section 4 of the Constitution Heritage Act
			 of 1988 (16 U.S.C. 407cc) is amended—
				(1)in the section heading, by striking
			 Center and inserting
			 NCC;
				(2)in subsection (a), by striking
			 Center each place it appears and inserting NCC;
			 and
				(3)in subsection (b)—
					(A)in the subsection heading, by striking
			 Center and inserting
			 NCC;
					(B)in the first sentence, by striking
			 Center the second place it appears and inserting
			 NCC; and
					(C)in the second sentence, by striking
			 National Constitution Center and inserting
			 NCC.
					(c)Section 5 of the Constitution Heritage Act
			 of 1988 (16 U.S.C. 407cc) is amended in subsections (c) and (e) by striking
			 National Constitution Center each place it appears and inserting
			 NCC.
			
